Citation Nr: 0316317	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  97-17 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right wrist fracture, claimed as secondary to lumbar spine 
disability and right knee disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for left foot 
disability, including infections of the toes.

5.  Entitlement to service connection for right foot 
disability, including infections of the toes.

6.  Entitlement to service connection for cervical spine 
disability.

7.  Entitlement to service connection for dorsal spine 
disability.

8.  Entitlement to service connection for lumbar spine 
disability.
9.  Entitlement to service connection for a sinus disorder.

10.  Entitlement to service connection for a stomach 
disorder, claimed as ulcer disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1972 to October 1974.

This case was before the Board of Veterans' Appeals (Board) 
in March 1999 and March 2000.  Each time, it was remanded for 
further development.  Following the requested development, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, confirmed and continued the denials 
of entitlement to service connection for the residuals of a 
right wrist fracture; bilateral knee disability; bilateral 
foot disability, including infections of the toes; disability 
of the cervical, dorsal, and lumbar areas of the spine; a 
sinus disorder; and a stomach disorder.  The case has since 
been returned to the Board for further appellate action.

In February 2003, the veteran had a video conference with the 
undersigned Veterans Law Judge.

The issues of entitlement to service connection for the 
residuals of a fractured right wrist; bilateral knee 
disability; bilateral foot disability, including infections 
of the toes; disability of the cervical, dorsal, and lumbar 
spines; and a sinus disorder will be the subject of a remand 
at the end of this decision.


FINDING OF FACT

A stomach disorder, claimed as ulcer disease, was first 
manifested several years after service, and there is no 
competent evidence that it is in any way related thereto.


CONCLUSION OF LAW

A stomach disorder, claimed as ulcer disease, is not the 
result of disease or injury incurred in or aggravated by 
service, nor may ulcer disease be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  In August 2001, 
the VA published final rules implementing the development 
provisions of the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  Recent decisions 
by the U.S. Court of Appeals for Veterans Claims have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

By virtue of information sent to the veteran in association 
with the veteran's claim (VA Form 21-526), received in 
October 1996; the Statement of the Case; the Supplemental 
Statements of the Case (SSOC's); and the Board's remands of 
March 1999 and March 2000, the veteran and his representative 
were notified of evidence necessary to substantiate the claim 
of entitlement to service connection for a stomach disorder, 
claimed as ulcer disease.  Indeed, the October 2001 SSOC sets 
forth the text of 38 C.F.R. § 3.159.  Those provisions 
informed the veteran of what evidence and information VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio.

The RO has made a number of efforts to obtain relevant 
records adequately identified by the veteran.  For example, 
in October 1996, the RO requested the veteran's service 
medical records from the National Personnel Records Center.  
That month, the RO also requested the veteran's records from 
R. H., M.D., and from N. A. M., M.D.  In November 1996, the 
RO requested records reflecting the veteran's treatment at 
the VA Medical Center (MC) in Cincinnati, Ohio; and in May 
and August 1997, it requested such records from the VAMC in 
Dayton, Ohio.  In March 1999, the RO requested that the 
veteran identify VA facilities and non-VA medical providers 
who had treated the veteran for a stomach disorder but whose 
records had not been reviewed.  In March, June, and August 
1999, the RO requested the veteran's records from the Social 
Security Administration.  In April 1999, the RO requested the 
veteran's treatment records from a Dr. A. K.; and in June 
1999, the RO requested that the veteran furnish any medical 
records which he may have had in his possession, including 
those of Dr. K.  

Relevant evidence obtained in association with the veteran's 
appeal includes private medical records reflecting the 
veteran's treatment from July 1971 through August 1972; the 
veteran's service medical records; records from the Dayton 
VAMC reflecting the veteran's treatment from April to July 
1975; private medical records, reflecting the veteran's 
treatment from January 1976 through June 1991; records from 
Middletown Regional Hospital reflecting the veteran's 
treatment in August and September 1990, June 1991, and 
February 1994; private medical records, reflecting the 
veteran's treatment from January 1992 to January 1993; the 
reports of a VA general medical examination and an ear, nose, 
and throat examination, performed in October 1996; the 
transcript of a hearing held before a local hearing officer 
at the RO in November 1997; the veteran's records from the 
Social Security Administration, which were received at the RO 
in October 1999; and the transcript of the February 2003 
video conference held before the undersigned veteran's law 
judge.

In an August 1998 letter to the veteran's congressman, the 
NPRC reported that based on information provided by the 
veteran, it had searched the 1972 clinical records retired to 
the NPRC from the U.S. Army Hospital in Fort Leonard Wood; 
the 1973 clinical records from the U.S. Army Hospitals in 
Fort Huachuca, Arizona, and Fort Sill, Oklahoma; and the 1973 
and 1974 clinical records from the U.S. Army Hospital in Fort 
Carson, Colorado.  The noted that other than a 1972 clinical 
record from the U.S. Army Hospital in Fort Leonard Wood, no 
clinical records were found regarding the veteran.  The NPRC 
further noted that a review of the veteran's military record 
did not indicate that he was ever assigned to Fort 
Leavenworth, Kansas.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim of entitlement to service connection for a stomach 
disorder, claimed as ulcer disease.  In fact, it appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, it should be noted that the veteran has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support any of the 
foregoing issues.  Accordingly, with respect to that issue, 
there is no need for further development of the evidence in 
order to meet the requirements of the VCAA.  

II.  The Facts

During his service entrance examination in July 1972, the 
veteran responded in the negative when asked if he then had, 
or had ever had, frequent indigestion; stomach, liver, or 
intestinal trouble; and/or a recent gain or loss of weight.  
On examination, his abdomen and viscera were found to be 
normal.  He was 691/4 inches tall and weighed 161 pounds.  

In February 1974, the veteran was treated for various 
complaints, including sinus congestion, nausea, and a two 
week history of vomiting, associated with flu syndrome.  

During his service separation examination in July 1974, the 
veteran responded in the negative when asked if he then had, 
or had ever had, frequent indigestion; stomach, liver, or 
intestinal trouble; or a recent gain or loss of weight.  On 
examination, his abdomen and viscera were found to be normal.  
He was 5 feet 11 inches tall and weighed 160 pounds.  

The veteran's service medical records show that in September 
1974, he was treated for complaints of a persistent cough, a 
six week history of low grade fever, malaise, morning 
vomiting, and weight loss.  Sinusitis was noted.  

In October 1974, the veteran reported that there had been no 
change in his medical condition since his last separation 
examination.

A private medical record shows that in July 1978, the veteran 
was treated for diarrhea, stomach cramps, and gas.  
At the top of a private clinical record, reflecting the 
veteran's treatment from October 1978 through December 1979, 
is a notation "stomach ulcer".  In December 1979, the 
veteran reported a two week history of stomach pain, which 
was localized to the left of his navel.  He noted that when 
eating, he filled up quickly and that he had a lot of gas.  
It was also noted that on one occasion, he had had blood in 
his stool and that his stools were real dark.

An upper gastrointestinal series (UGI), performed by a 
private health care provider in December 1979, revealed a 
small peptic ulceration along the superior margin of the 
duodenal bulb.  The small bowel was reportedly normal.  In 
January 1980, a UGI revealed no evidence of peptic ulceration 
or neoplasm.  There had been healing of the previously 
described small duodenal ulcer.  Later, that month, the 
veteran was treated on two occasions, when he variously 
reported a pulling pain in his stomach, constant abdominal 
cramps, vomiting, and diarrhea.

Private medical records, dated in February 1983, show that 
the veteran reported nausea, problems with his stomach, 
burning, and a lot of gas.  

Private medical records show  that in August 1990, the 
veteran reported burning, daily vomiting, lots of gas, and 
abdominal pain.  He underwent a gallbladder ultrasound and 
oral cholecystogram.  The findings were consistent with 
cholescystitis and cholelithiasis, and the following month, 
he underwent a cholescystectomy and operative cholangiogram.  

Records from Middletown Regional Hospital show that in June 
1991, a gastroscopy revealed antral gastritis and erosive 
duodenitis.  A colonoscopy was normal.  A small internal 
hemorrhoid was noted.  Later in June 1991, the veteran 
reported that since he had had his gall bladder removed, he 
had had stomach pain and diarrhea twice a week.  

Private medical records show that from January 1992 to 
January 1993, the veteran was taking Zantac.

Records from Middletown Regional Hospital show that in 
February 1994, the veteran complained of pain in his left 
lower quadrant, mild pain in the epigastrium, and blood in 
his stools.  He also reported crampy abdominal pain and 
diarrhea.  A colonoscopy and ileoscopy were normal, and a 
small internal hemorrhoid was again noted.  The examiner 
concluded that the veteran's symptoms were related to 
irritable bowel syndrome.

In November 1996, the veteran underwent a general medical 
examination by the VA.  He was reportedly 5 feet 101/2 inches 
tall and weighed 217 pounds.  The relevant diagnoses was 
questionable history of peptic ulcer disease, currently on 
acid suppression therapy.  An upper gastrointestinal 
examination was recommended to evaluate the veteran's 
gastrointestinal complaints.  

In medical records from the Cincinnati VAMC, dated in January 
1997, the veteran reported that his ulcers could be flaring 
up and that his stools were somewhat dark.  The relevant 
impression was rule out peptic ulcer disease.  Medication was 
prescribed, and he was referred to the Gastrointestinal 
Service for a possible esophagogastroduodenoscopy (EGD), if 
needed.  Following an April 1997 consultation with the 
Gastrointestinal Service, the relevant impression was 
recurrent ulcer disease.  An EGD several days later, revealed 
linear antral gastritis and mild duodenitis.  A biopsy was 
taken to rule out Barrett's esophagus.

The veteran's Social Security records, which were received in 
October 1999, show that he receives benefits due to low back 
disability.  

III.  Analysis

The veteran seeks entitlement to service connection for a 
stomach disorder, claimed as ulcer disease.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as peptic ulcers, to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

A review of the evidence discloses that in service in 
February and September 1974, the veteran complained of 
various cold or cold-like symptoms, including nausea and 
vomiting.  The impressions included flu and sinusitis.  There 
were, however, no findings of gastrointestinal disability, 
such as ulcer disease.  Although ulcer disease was initially 
reported during testing in the late 1970's, further studies 
failed to confirm the diagnosis.  Indeed, more recent records 
show that the veteran's gastrointestinal disability is 
primarily diagnosed as antral gastritis and duodenitis.  
Regardless of the diagnosis, however, there is no competent 
evidence that such disability is related to service.  The 
only reports to the contrary are found in the veteran's 
testimony at his hearings on appeal.  As a layman, however, 
he is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, without more, his 
opinion cannot be considered competent evidence of a nexus 
between his current gastrointestinal disability and service.  
Absent the requisite nexus, service connection for stomach 
disability, claimed as ulcer disease, must be denied.  


ORDER

Entitlement to service connection for a stomach disorder, 
claimed as ulcer disease, is denied.


REMAND

The veteran also seeks service connection for the residuals 
of a fractured right wrist; bilateral knee disability; 
bilateral foot disability, including infections of the toes; 
disability of the cervical, dorsal, and lumbar spines; and 
sinusitis.

During his November 1997 hearing at the RO and during his 
February 2003 video conference, the veteran acknowledged that 
he had injured his low back prior to service.  He testified, 
however, that his private doctor felt the veteran's 
experiences in service had aggravated that injury.  In that 
regard, the veteran testified that he had sustained 
additional back disability in service while lifting an 
artillery shell.  Therefore, he maintained that service 
connection was warranted either directly or on the basis of 
aggravation.  The veteran raised contentions to the effect 
that the disabilities involving his right wrist, cervical and 
dorsal spines, and knees were the result of his low back 
disability.  He noted that various physicians had endorsed 
his contentions.  Consequently, he maintained that service 
connection was warranted for those disabilities on a 
secondary basis.  Testimony was raised to the effect that 
during his employment after service, he had injured his back 
on the job and had received Workman's Compensation.  
Testimony was also raised to the effect that he had retired 
due to medical disability/  The veteran also testified that 
he had sustained infections of both feet in service and that 
he continued to have skin infections on his feet.  He 
reported that he would provide lay statements regarding 
continuity of foot symptomatology after his discharge from 
service.  Finally, the veteran testified that his sinus 
problems were first manifested in service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991). 

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).


The Right Wrist, Knees, Feet, and Back

From September 1971 through August 1972, the veteran was 
treated for complaints of low back pain.  In October 1972, A. 
G. K., M.D., reported that the veteran had injured his back 
at work in July 1972 and again in an automobile accident in 
August 1972.  The impression was acute low back sprain, 
aggravated by a recent automobile accident.

At the time of his service entrance examination in July 1972, 
the veteran reported recurrent back pain; however, the 
physical examination revealed that his spine was normal.  The 
examiner subsequently reported that the veteran had no 
disqualifying defects or communicable diseases.  In so doing, 
the examiner noted Dr. K.'s October 1972 letter.

In October 1972, approximately two and a half weeks after his 
entry on active duty, the veteran complained of chronic low 
back pain.  In July 1973, he complained of a one year history 
of low back pain and a lump on his coccyx.  X-rays revealed a 
bony protuberance on the coccyx and posterior displacement of 
L4 on L5.  Following an orthopedic consultation in August 
1973, the impression was low back strain by history.  

During his service separation examination in July 1974, the 
veteran again reported recurrent back pain.  He noted two 
cases of back pain in civilian life and one in the military.  
Again, his spine was found to be normal.  

From April through July 1975, while employed by the St. Regis 
Paper Company, the veteran was treated at the Dayton VAMC for 
low back strain.  

In May 1980, the veteran sustained a back injury at work and 
underwent a posterior laminectomy for a disc lesion at L5-S1 
on the right.  He received Workman's Compensation in regard 
to that injury.

Since May 1980, the veteran has continued to complain of low 
back pain.  In January 1993 and March 1994, he underwent 
spinal fusion from L4 to S1.
Following the veteran's VA general medical examination in 
November 1996, the various diagnoses included chronic back 
pain with evidence of palpable tenderness and decreased range 
of motion, status post multiple laminectomies and fusion.  A 
neurologic examination was recommended to evaluate decreased 
sensation in the veteran's right lower extremity.  The claims 
folder was not available to the examiner for review, and the 
examiner rendered no opinion with respect to the claimed 
relationship between the veteran's low back disability and 
service.  

In May 1997, A. K., III, M.D., acknowledged that the veteran 
had sustained a major back injury at work in May 1980.  He 
noted that the veteran's service medical records indicated 
numerous low back injuries which had resulted in degeneration 
and instability.  He requested that the veteran receive 
disability benefits for the residuals of such injuries.  

The veteran has not had a VA orthopedic or a VA neurologic 
examination.

The Feet

Medical records from a private practitioner show that in 
September 1971, the veteran was treated for right foot 
disability.  

During his service entrance examination in July 1972, the 
veteran reported foot trouble and skin disease; and the 
examiner noted that the veteran had a history of athlete's 
foot.  On examination, the veteran's feet and skin were 
normal.  

From October to December 1972 in service, the veteran was 
treated for abrasions on the dorsum of his third and fourth 
toes, bilaterally; cellulites of the third toe of the right 
foot; and a fungus infection of the lessor toes of the right 
foot.  It was noted that he had had a fungus infection, with 
remissions, since he was 3.  

During his service separation examination in July 1974, the 
veteran reported foot trouble but denied the presence of skin 
diseases.  On examination, his feet and skin were normal.  

Following the veteran's VA general medical examination in 
November 1996, the various diagnoses included onychomycosis 
of both feet, status post left great toe [sic] removal, 
secondary to onychomycosis.  The claims folder was not 
available to the examiner for review, and the examiner 
rendered no opinion with respect to the claimed relationship 
between the veteran's bilateral foot disability and service.  

The veteran has not had a VA podiatric examination or a VA 
dermatologic examination.

The Sinuses

During his service entrance examination in July 1972, the 
veteran reported chronic or frequent colds and a chronic 
cough; however, he denied the presence of sinusitis.  The 
examiner noted that the veteran had two to three colds per 
year.  On examination, the veteran's sinuses were normal.  

In service in February 1974, the veteran was treated for 
various complaints, including sinus congestion.  
During his service separation examination in July 1974, the 
veteran again reported a chronic cough; however, he denied 
chronic or frequent colds or sinusitis.  On examination, his 
sinuses were normal.  

The veteran's service medical records show that in September 
1974, he was treated, in part, for sinusitis.  

Private medical records show that in August 1979 the veteran 
needed something for his sinuses.  In November 1991, he was 
treated for the flu, a head cold, and a slight sore throat.  
His sinuses were reportedly affected.

In November 1996, following a VA ear, nose, and throat 
examination, the diagnosis was chronic sinusitis.  The 
veteran had reportedly had allergies which had had their 
onset in service, while he was stationed in Colorado.  The 
examiner stated that the veteran's allergies could possibly 
have started while he was in Colorado or that they could 
possibly have started elsewhere.  The claims folder was not 
available to the examiner for review.  

In light of the foregoing, further development of the record 
is warranted prior to final appellate consideration.  
Accordingly, the case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
must include, but is not limited to, 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of the claim and the evidence, if 
any, that the RO will obtain for him.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

2.  The RO must request that the veteran 
furnish the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
relevant to his claim of entitlement to 
service connection for low back 
disability, as well as disabilities of 
the right wrist, left knee, right knee, 
cervical spine, and dorsal spine.  Such 
evidence may include, but is not limited 
to, the reports of any pre-employment 
examinations performed by the St. Regis 
Paper Company and the reports associated 
with any Workman's Compensation or 
company benefits associated with his 
retirement.  Failures to reply or 
negative responses to any request must 
set forth in writing and associated with 
the claims folder.
3.  The RO must contact the veteran's 
former employer and request copies of all 
documents associated with any injuries 
sustained during such employment, 
including but not limited to those 
associated with the receipt of Workman's 
Compensation and those associated with 
medical retirement.  The RO must also 
request any records associated with any 
union involvement with respect to on the 
job injuries or medical retirement.  If 
the former employer does not have such 
documents, the RO must request that the 
former employer provide a statement on 
business letterhead stationary addressing 
the foregoing concerns.  Failures to 
respond or negative replies to any 
request should be noted in writing and 
associated with the claims folder. 

4.  The RO must request that the veteran 
submit lay statements in support of any 
of his claims of service connection for 
the various disabilities at issue.  
Failures to reply or negative responses 
to any request must set forth in writing 
and associated with the claims folder.

5.   When the actions in paragraphs 2, 3, 
and 4 have been completed, the RO must 
schedule the veteran for an orthopedic 
examination to determine the nature, 
extent, and etiology of any orthopedic 
disability found to be present.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  If the veteran 
is found to have low back disability, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
the result of low back problems in 
service.  In so doing, the examiner must 
address the question of whether it is at 
least as likely as not that the veteran 
had low back disability prior to service.  
If so, the examiner must render an 
opinion as to whether it is at least as 
likely as not that such disability 
underwent an increase in low back 
disability during such service.  If such 
an increase is found, the examiner must 
make a specific finding as to whether it 
is at least as likely as not that the 
increase in disability is due to the 
natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
The examiner must be mindful that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered aggravation 
in service unless the underlying 
condition, as contrasted to symptoms, is 
worsened.  The rationale for all opinions 
must be set forth.

If in addition to low back disability, 
the veteran is found to have disabilities 
of the cervical and/or dorsal spine; left 
foot; right foot; left knee; right knee; 
and/or right wrist, the examiner must 
render an opinion as to whether it is at 
least as likely as not any or all such 
disabilities are proximately due to or 
the result of the veteran's low back 
disability.  In so doing, the examiner 
must consider whether it is at least as 
likely as not that the low back 
disability caused an increase in any 
disability of the cervical and/or dorsal 
spine; left foot; right foot; left knee; 
right knee; and/or right wrist.  If the 
veteran is found to have right wrist 
disability, the examiner must also 
consider whether it is at least as likely 
as not that such disability is 
proximately due to or the result of any 
right knee disability.  In so doing, the 
examiner must consider whether it is at 
least as likely as not that right knee 
disability caused an increase in the 
right wrist disability.  Again, the 
rationale for all opinions must be set 
forth.

6.  When the actions in paragraphs 2, 3, 
and 4 have been completed, the RO must 
schedule the veteran for a neurological 
examination to determine the nature, 
extent, and etiology of any neurologic 
disability found to be present.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  If the veteran 
is found to have low back disability, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
the result of low back problems in 
service.  In so doing, the examiner must 
address the question of whether it is at 
least as likely as not that the veteran 
had low back disability prior to service.  
If so, the examiner must render an 
opinion as to whether it is at least as 
likely as not that such disability 
underwent an increase in low back 
disability during such service.  If such 
an increase is found, the examiner must 
make a specific finding as to whether it 
is at least as likely as not that the 
increase in disability is due to the 
natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
The examiner must be mindful that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered aggravation 
in service unless the underlying 
condition, as contrasted to symptoms, is 
worsened.  The rationale for all opinions 
must be set forth.

If the veteran is found to have 
disabilities of the cervical and/or 
dorsal spine; left foot; right foot; left 
knee; right knee; and/or right wrist, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
that any or all such disabilities are 
proximately due to or the result of the 
veteran's back disability.  In this 
regard, the examiner must consider 
whether it is at least as likely as not 
that the low back disability caused an 
increase in any disability of the 
cervical and/or dorsal spine; left foot; 
right foot; left knee; right knee; and/or 
right wrist.  If the veteran is found to 
have right wrist disability, the examiner 
must also consider whether it is at least 
as likely as not that such disability is 
proximately due to or the result of any 
right knee disability.  In so doing, the 
examiner must consider whether it is at 
least as likely as not that right knee 
disability caused an increase in the 
right wrist disability.  Again, the 
rationale for all opinions must be set 
forth.

7.  When the actions in paragraphs 2, 3, 
and 4 have been completed, the RO must 
schedule the veteran for an 
otolaryngology examination to determine 
the nature, extent, and etiology of any 
ear, nose, or throat disability found to 
be present.  All indicated tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, been 
reviewed.  If the veteran is found to 
have a sinus disorder, the examiner must 
render an opinion as to whether it is at 
least as likely as not the result of or 
related to the veteran's sinus complaints 
and sinusitis in service.  In so doing, 
the examiner must address the statement 
by the November 1996 VA examiner that 
such disability was associated with 
allergies in service.  In this regard, 
the examiner must be mindful that 
diseases of allergic etiology may not be 
disposed of routinely as constitutional 
or developmental abnormalities.  If the 
allergy existed prior to enlistment, a 
comparative study must be made of its 
severity at enlistment and subsequently.  
An increase in the degree of disability 
during service may not be disposed of 
routinely as natural progress nor as due 
to the inherent nature of the disease.  
Seasonal and other acute allergic 
manifestations subsiding on the absence 
of or removal of the allergen are 
generally to be regarded as acute 
diseases, healing without residuals.  
38 C.F.R. § 3.380 (2002).  The rationale 
for all opinions must be set forth.

8.  When the actions in paragraphs 2, 3, 
and 4 have been completed, the RO must 
schedule the veteran for a podiatric 
examination to determine the nature, 
extent, and etiology of any foot 
disability found to be present.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  If the veteran 
is found to have foot disability, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
the result of or related to the veteran's 
foot problems noted in service between 
October and December 1972.  The rationale 
for all opinions must be set forth.

9.  When the actions in paragraphs 2, 3, 
and 4 have been completed, the RO must 
schedule the veteran for a dermatologic 
examination to determine the nature, 
extent, and etiology of any skin 
disability of the either or both feet 
found to be present.  All indicated tests 
and studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify that 
the claims folder has, in fact, been 
reviewed.  If the veteran is found to 
have skin disability of either or both 
feet, the examiner must render an opinion 
as to whether it is at least as likely as 
not the result of or related to the 
veteran's foot problems noted in service 
between October and December 1972.  The 
rationale for all opinions must be set 
forth.

10.  When all of the requested actions 
have been completed, the RO should 
undertake any other indicated development 
and then readjudicate the issues of 
entitlement to service connection for the 
following disorders:  the residuals of a 
fractured right wrist; left foot 
disability, including infections of the 
toes; right foot disability, including 
infections of the toes; left knee 
disability; right knee disability; 
cervical spine disability; dorsal spine 
disability; lumbar spine disability; and 
sinusitis.  In so doing, the RO must 
ensure compliance with the recently 
enacted VCAA.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 


submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


